Exhibit 10.2

 

FIRST AMENDMENT TO MOLYBDENUM SUPPLY AGREEMENT

 

This First Amendment to Molybdenum Supply Agreement (“First Amendment”) is made
by and among SeAH Besteel Corporation, a Korean corporation (“Buyer”) and
General Moly, Inc. a Delaware corporation (“GMI”).  GMI and Buyer are referred
to as the “Parties” or individually as a “Party.”

 

RECITALS

 

A.                                    GMI and Buyer entered into the Molybdenum
Supply Agreement (“Agreement”) on the 14th day of May, 2008.

 

B.                                    The Agreement provides that there is no
obligation to supply Product under the Agreement until certain conditions are
met from the production of the Product at the Mount Hope Mine, specifically
defined as the Commencement Date.

 

C.                                    Buyer has expressed concern with the
passage of time associated with GMI achieving production of Product at the Mount
Hope Mine, and the attainment of the Commencement Date under the Agreement

 

D.                                    The Parties intend to resolve Buyer’s
concern with this First Amendment and modify the Agreement to provide for a
definitive date upon which the Commencement Date is to be achieved, and if the
Commencement Date is not achieved by such date the Agreement shall terminate.

 

Accordingly, in consideration of the mutual covenants contained in this First
Amendment the Parties intending to be legally bound agree as follows.

 

AGREEMENT

 

1.              Subsection 2.1 is hereby amended with the addition of the
following italicized sentence at the end of Subsection 2.1:

 

If the Commencement Date has not been reached by December 31, 2020, then the
Agreement shall terminate as provided for in Subsection 5.2(d).

 

2.              Subsection 5.2 is hereby amended with the addition of further
subsection (d) which states:

 

d)                                     as set forth in Subsection 2.1 above, if
the Commencement Date has not been reached by December 31, 2020 this Agreement
shall terminate without further notice.

 

Except as specifically set forth in this First Amendment, the Agreement shall
remain in full force and effect.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this First Amendment to Molybdenum
Supply Agreement to be effective as of the 22nd day of July, 2015.

 

 

GENERAL MOLY, INC.

 

SeAH BESTEEL CORPORATION

 

 

 

 

 

 

By:

/s/ Bruce D. Hansen

 

By:

/s/ Sung Hwi Lee

Name: Bruce D. Hansen

 

Name: Lee Sung Hwi

Title: Chief Executive Officer

 

Title: Chief Executive Officer

Signature Date:

 

Signature Date:

 

--------------------------------------------------------------------------------